Citation Nr: 0032625	
Decision Date: 12/14/00    Archive Date: 12/20/00

DOCKET NO.  98-15 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability, secondary to the service-connected post-operative 
traumatic chondromalacia and degenerative joint disease of 
the right knee.  

2.  Entitlement to an increased disability rating for the 
service-connected right knee disability, currently evaluated 
as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney


WITNESSES AT HEARINGS ON APPEAL

Appellant and K. F.


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from October 1981 
to January 1986.  

This appeal arises before the Board of Veterans' Appeals on 
appeal of a June 1998 rating action By the Department of 
Veterans Affairs (VA) regional office (RO) located in No. 
Little Rock, Arkansas.  In that decision, the RO denied the 
issue of entitlement to a disability evaluation greater than 
10 percent for the service-connected instability of the 
veteran's right knee secondary to trauma and chondromalacia 
of his patella and service connection for a left knee 
disability, secondary to the service-connected right knee 
disorder.  The veteran perfected a timely appeal with respect 
to these claims.  Thereafter, by a July 1999 rating action, 
the hearing officer who had conducted a personal hearing at 
the RO in January 1999 assigned a 30 percent evaluation for 
the right knee disorder, effective from November 1999.  

In a July 1999 statement, the veteran's representative raised 
the issue of entitlement to an effective date earlier than 
November 1999 for the assignment of a 30 percent rating for 
the veteran's service-connected post-traumatic right knee 
disability. This issue has not been developed for appellate 
consideration and is referred to the RO for appropriate 
action.  


REMAND

A significant change in the law occurred after the veteran's 
claims folder was returned to the Board of Veterans' Appeals 
(Board).  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the Department of Veterans Affairs (VA) 
with respect to the duty to assist, and supercedes the 
decision of the United States Court Of Appeals For Veterans 
Claims (Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

The change in the law brought about by the Veterans Claims 
Assistance Act of 2000 requires a remand in this case for 
compliance with the notice and duty to assist provisions 
contained in the new law.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, ___ 
(2000) (to be codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107).  In addition, because the RO has not yet 
considered whether any additional notification or development 
action is required under the Veterans Claims Assistance Act 
of 2000, it would be potentially prejudicial to the veteran 
if the Board were to proceed to issue a decision at this 
time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  Therefore, for these reasons, a 
remand is required.  

Of record is an August 1999 letter from a private physician, 
who is a friend of the veteran, which is to the effect that 
that she had known the veteran for over four years and that, 
between 1996 and 1997, he had begun to exhibit a noticeable 
limp favoring his right knee.  According to the physician, 
the veteran compensated for this right knee problem with his 
left knee, which in turn then started to become agitated.  
After discussing the veteran's other physical disabilities, 
the physician concluded that the veteran's medical ailments 
are interrelated.  Based on this evidence, the Board is of 
the opinion that, on remand, the veteran should be accorded a 
VA examination by an orthopedic specialist.

As previously indicate, the RO in July 1999 increased a 10 
percent rating in effect for the right knee disorder to 
30 percent.  In a July 1999 statement, the veteran's 
representative stated that the veteran was pleased with the 
30 percent evaluation awarded for his service-connected right 
knee disorder and the veteran contended that an earlier 
effective date for this grant was appropriate.  It is are 
unclear as to whether the veteran wishes to withdraw from 
appellate review his claim for an increased rating for his 
service-connected right knee disability.  The record shows 
that the right knee disability is evaluated under Diagnostic 
Code 5257.   The evidence indicates that the veteran was 
awarded disability benefits by the Social Security 
Administration in April 2000.  The evidence on which the 
decision is based is not on file and may be pertinent to the 
veteran's claims.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should contact the veteran and 
ask him to clarify whether he wishes to 
withdraw from appellate consideration the 
claim for increased rating for the 
service-connected post-operative 
traumatic chondromalacia and degenerative 
joint disease of his right knee.  

2.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of all VA and 
private medical records pertaining to 
treatment for the left and right knee the 
disabilities, which are not part of the 
record.

3.  The RO should request the VA Medical 
Center (VAMC) in Little Rock, Arkansas to 
furnish copies of any additional records 
of treatment that he has received since 
June 8, 2000.

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as to any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued should also be 
considered.  

5.  The RO should take appropriate action 
to obtain copies of all records relied 
upon by the Social Security Administration 
in support of its April 2000 decision 
granting disability benefits to the 
veteran.  All documents received should be 
associated with the claims folder.

6.  A VA examination should be conducted 
by an orthopedist to determine the nature, 
severity and etiology of his left knee 
disability and the severity if the service 
connected right knee disorder.  The claims 
folder and a copy of this remand must be 
made available to the examiner, the 
receipt of which should be acknowledged in 
the examination report.  All tests deemed 
necessary should be conducted.  It is 
requested that the examiner specify 
whether arthritis is present in the right 
knee joint. 

Following the examination and in 
conjunction with a review of the claims 
file, it is requested that the examiner 
render an opinion as to whether it is as 
likely as not that any left knee 
disability found on examination was 
caused, or is aggravated by the 
service-connected post-operative traumatic 
chondromalacia and degenerative joint 
disease of the veteran's right knee.  
Allen v. Brown, 7 Vet.App. 430 (1995).  
The orthopedist's attention is directed to 
the August 1999 letter from the Dr. F.  

7.  Thereafter, the RO should 
readjudicate the issue(s) in appellate 
status.  If the veteran is continuing his 
appeal for increased rating claim in the 
right knee disorder, the RO is requested 
to consider whether a separate rating is 
warranted for the arthritis of the right 
knee. VAOPGPREC 9-98 (Aug. 14, 1998).  

8.  If the benefit(s) sought remain(s) 
denied, the RO should furnish the veteran 
and his representative a supplemental 
statement of the case which includes a 
discussion of all pertinent evidence 
received since the last supplemental 
statement of the case and accord them an 
opportunity to respond.  

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order. 

The veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



